DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 5/3/2022 has been entered.  Claims 1-13 remain pending in this application. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/3/2022, with respect to the rejections under 35 U.S.C. §§ 101 and 103, in light of Applicant’s amendments to the claims, have been fully considered and are persuasive.  The rejections of 2/4/2022 have been withdrawn.  In this case, the amendments to the claim reciting training data sets that are defined as vectors in a feature space having associated indications of suitability as claimed are non-obvious differences when compared to the claims of U.S. Patent No. 11,068,296, which are silent with respect to implementation details of the training data sets.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with KYLE W. DOERRLER on 5/12/2022.

The application has been amended as follows: 

1.	(Currently Amended) A method of improving performance of network communication for an application communicating via a wide area network (WAN) comprising:
executing a classifier including a machine learning algorithm to classify a data set corresponding to a profile of network communication via the WAN for the application, the classification identifying the network communication as a candidate for WAN optimization, wherein the classifier is trained based on a plurality of training data sets, each training data set is a vector in a feature space and has associated an indication of suitability of the training data set for WAN optimization determined empirically based on [[the]] an implementation of a WAN optimization mechanism and an observation of an effect on a performance of network communication via the WAN; and 
responsive to the identification of the network communication as a candidate for WAN optimization, implementing the WAN optimization for the application.

3.	(Currently Amended) The method of claim 2, wherein each training profile is generated from previous network communication via the WAN for [[an]] the application.

12.	(Currently Amended) A computer system comprising:
a processor and memory for improving performance of network communication for an application communicating via a wide area network (WAN) by:
executing a classifier including a machine learning algorithm to classify a data set corresponding to a profile of network communication via the WAN for the application, the classification identifying the network communication as a candidate for WAN optimization, wherein the classifier is trained based on a plurality of training data sets, each training data set is a vector in a feature space and has associated an indication of suitability of the training data set for WAN optimization determined empirically based on [[the]] an implementation of a WAN optimization mechanism and an observation of an effect on a performance of network communication via the WAN; and 
responsive to the identification of the network communication as a candidate for WAN optimization, implementing the WAN optimization for the application.

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-13 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “executing a classifier including a machine learning algorithm to classify a data set corresponding to a profile of network communication via the WAN for the application, the classification identifying the network communication as a candidate for WAN optimization, wherein the classifier is trained based on a plurality of training data sets, each training data set is a vector in a feature space and has associated an indication of suitability of the training data set for WAN optimization determined empirically based on an implementation of a WAN optimization mechanism and an observation of an effect on a performance of network communication via the WAN; and 
responsive to the identification of the network communication as a candidate for WAN optimization, implementing the WAN optimization for the application”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner conducted a further search of the prior art and found no new prior art references; Examiner notes that while Examiner found new relevant references, said references do not qualify as prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441